Case: 19-40445      Document: 00515500892         Page: 1    Date Filed: 07/23/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-40445                          July 23, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LENNOARD RAY HARE, also known as Leo, also known as Griz,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:16-CV-277
                             USDC No. 4:12-CR-97-1


Before DENNIS, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Lennoard Ray Hare, federal prisoner # 43938-177, moves for a certificate
of appealability (COA) to appeal the denial of his 28 U.S.C. § 2255 motion that
challenged his conviction for conspiracy to distribute and possess with intent
to distribute cocaine and marijuana. He also seeks to appeal the disposition of
his § 2255 motion without an evidentiary hearing.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40445     Document: 00515500892     Page: 2   Date Filed: 07/23/2020


                                  No. 19-40445

      Hare asserts that his trial counsel was ineffective for failing to move to
suppress evidence found as a result of a traffic stop of a car in which he was a
passenger. He maintains that the stop was impermissibly prolonged after the
purpose of the stop was resolved and that the continuation of the stop to permit
a K-9 unit to sweep the car was improper. Hare argues that the introduction
of the evidence attributable to the illegal search was prejudicial.
      A COA may issue if a prisoner makes “a substantial showing of the denial
of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller-El v. Cockrell, 537
U.S. 322, 327 (2003). If, as in this case, the district court denied relief on the
merits, a prisoner must show that jurists of reason could debate the district
court’s resolution of his constitutional claims or that the issues asserted were
adequate to deserve encouragement to proceed further. See Slack v. McDaniel,
529 U.S. 473, 483-84 (2000).
      Hare has not made the required showing. Accordingly, his motion for a
COA is denied.
      We treat his motion for a COA regarding the district court’s denial of an
evidentiary hearing as a direct appeal of that issue. See Norman v. Stephens,
817 F.3d 226, 234 (5th Cir. 2016). He has failed to show that the district court
abused its discretion in denying relief without holding an evidentiary hearing.
See United States v. Cavitt, 550 F.3d 430, 435, 442 (5th Cir. 2008).         The
judgment of the district court is affirmed as to that issue. See Norman, 817
F.3d at 234.
      COA DENIED; AFFIRMED.




                                        2